United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1237
Issued: October 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 21, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated December 21, 2007 finding that she had not
established an emotional injury causally related to her federal employment. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty on May 30, 2006.
FACTUAL HISTORY
On June 29, 2006 appellant, then a 47-year-old revenue agent, filed a traumatic injury
claim alleging that on May 30, 2006 she felt harassed, chased and forced off the road by other
vehicles. She stated that she developed anxiety as a result. The employing establishment noted
that appellant was alone in her car on the way to a training class in Georgia.

In a letter dated July 14, 2006, the Office requested additional factual and medical
evidence from appellant. It allowed 30 days for a response. Appellant submitted a statement
alleging that as she was traveling alone to the training class she was “harassed, chased and forced
off the road by other vehicles causing her to become extremely fearful for her life.” She stated
that she did not have a working cell phone and that she attempted to use her vehicle to get the
attention of the highway patrol. Appellant noticed police lights, but as it was not the highway
patrol, she did not stop. She stated, “The police then stopped me and I was taken to the Catoosa
County Jail until June 1, 2006 and then taken to Rome Regional Hospital until June 3, 2006. The
employing establishment controverted appellant’s claim on the basis of misconduct as she was
allegedly arrested for intoxication and fleeing the police. In a statement dated June 30, 2006,
Joseph Johnson, appellant’s supervisor, noted that appellant attributed her behavior on sleep
deprivation. Appellant made a wrong turn and drove two hours north of Atlanta. Mr. Johnson
submitted a summary of events on July 5, 2006 noting that appellant had approval to travel from
Tampa, Florida to Atlanta, Georgia starting May 30, 2006 to attend a training class. Appellant
was supposed to fly. On May 30, 2006 she telephoned Mr. Johnson and informed him that she
was driving to Atlanta. Appellant stated that she would not be able to reach Atlanta for the start
of the class on that day. Mr. Johnson was unable to reach her or her husband until May 31, 2006.
On that date appellant’s husband informed him that appellant had been in an accident. Another
member of appellant’s training class telephoned Mr. Johnson on June 3, 2006 and reported that
appellant had been jailed for driving under the influence and multiple felony counts.
Mr. Johnson submitted an internet news story regarding appellant.
In a report dated July 6, 2006, Dr. Michael A. Weitzner, a Board-certified psychiatrist,
stated that appellant was undergoing treatment for post-traumatic stress disorder. Appellant
informed him that, following an exhausting period of pursuing a pro se court case with her
husband, she decided to drive to Atlanta for a work meeting. She missed her exit and became
exhausted, anxious and scared driving in an unfamiliar area. Appellant stated that large trucks
were bearing down on her and she believed that the truckers were trying to injure her. She left
the highway and attempted to sleep at a park ranger station, but was startled by another vehicle
and raced back to the highway. Appellant attempted to attract a policeman by driving erratically
and felt out of control, scared and afraid to trust anyone. She panicked and could not calm down.
Dr. Weitzner diagnosed brief psychotic disorder, post-traumatic stress disorder and adjustment
disorder with mixed emotional features. He stated, “It appears that [appellant] suffered from a
brief psychotic disorder at the time of her arrest … [with] grossly disorganized behavior and
severe paranoid thinking as well as significant panic.” Dr. Weitzner opined that appellant’s
prolonged period of sleep deprivation, hypervigilant state and underlying post-traumatic stress
disorder resulted in her brief psychotic episode. He stated that appellant did not knowingly
commit any crime and was not responsible for her actions.
Appellant submitted a narrative statement dated August 13, 2006. She contended that the
employing establishment allowed its employees to drive or fly to the scheduled training and
chose to drive. Appellant became lost while driving and was harassed, chased and forced off the
road by several tractor trailers causing her to fear for her life. She attempted to sleep at a park
ranger station, but was startled when a vehicle drove into the ranger station “speeding toward
[her] car.” Appellant panicked and reentered the highway and tried to get the attention of the
highway patrol, but was forced to stop by local police and taken to the local police station. She
noted that in the week prior to May 30, 2006 she got very little sleep as she was preparing to
2

participate in a hearing without legal representation. Appellant stated that she had no history of
an emotional condition.
By decision dated September 29, 2006, the Office denied appellant’s claim finding that
she was not in the performance of duty at the time of her alleged injury. It found that she
deviated from the direct route to her official duty location as she did not travel by air as
authorized.
Appellant requested reconsideration on September 28, 2007 and stated that she was on
office travel duty on May 30, 2006. She was not found guilty of the felony charges in Tennessee
or Georgia and contended that her deviation was not intentional. Appellant submitted
expungement orders regarding her charges. The employing establishment responded on
October 22, 2007, noting that it reimbursed appellant for her mileage from her residence to the
authorized training site. Appellant submitted an additional statement on December 4, 2007 and
evidence that she was allowed to use her personal vehicle for travel.
By decision dated December 21, 2007, the Office modified its September 29, 2006
decision to find that appellant was in the performance of duty at the time of the May 30, 2006
incident. However, appellant had failed to establish fact of injury as she failed to substantiate
that she was harassed by other drivers on the highway while in route to her training class.
LEGAL PRECEDENT
The Office’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.1 In order to
determine whether an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident that is alleged to have occurred. The second component is whether the employment
incident caused a personal injury. Causal relationship is a medical question that can generally be
resolved only by rationalized medical opinion evidence.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related an employee’s employment. There are situations where an injury or an illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to her regular of specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.3 On the other hand, the disability is not covered where it results from such factors as an
1

20 C.F.R. § 10.5(ee).

2

Steven S. Saleh, 55 ECAB 169, 171-72 (2003).

3

5 U.S.C. §§ 8101-8193.

3

employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.4
For harassment to give rise to a compensable disability, there must be evidence which
establishes that the acts alleged or implicated by the employee did, in fact, occur. Mere
perceptions of harassment are not compensable under the Act.5 A claimant must substantiate
allegations of harassment with probative and reliable evidence. Unsubstantiated allegations of
harassment are not determinative of whether such harassment occurred.6 A claimant must
establish a factual basis for his or her allegations of harassment with probative and reliable
evidence.7
ANALYSIS
Appellant has alleged that she developed an emotional condition after being harassed,
chased and forced off the road by several tractor trailers. She alleged that she feared for her life
while in travel status driving to a scheduled training on May 30, 2006. The Office has accepted
that appellant was in the performance of duty while driving to her training on September 30,
2006; however, it found that she has failed to submit the necessary factual evidence to establish
that she was harassed, chased and forced off the road by tractor trailers while driving.
The Board finds that appellant has not submitted any evidence supporting her claim that
she developed an emotional condition resulting from the action of various tractor trailer drivers.
There are no police reports or witness statements which corroborate that she was the victim of
aggressive driving by truckers while in travel status. Appellant’s unsupported allegations that
she was harassed are not sufficient to establish the factual element of her traumatic injury claim.
As she has failed to substantiate that her alleged employment incidents occurred, the Office
properly denied her claim for an emotional condition.
CONCLUSION
The Board finds that appellant did not submit the necessary factual evidence to establish
that the employment incident of harassment and aggressive driving by truckers occurred as
alleged and that the Office therefore properly denied appellant’s emotional condition claim.

4

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).
5

Reco Roncoglione, 52 ECAB 454, 456 (2001).

6

Penelope C. Owens, 54 ECAB 684, 686 (2003).

7

Beverly R. Jones, 55 ECAB 411, 417 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the December 21, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

